Citation Nr: 0627911	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-07 792	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nephritis.

2.  Entitlement to service connection for kidney stones, 
hematuria, and/or urinary incontinence due to neurogenic 
bladder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 26, 1943 to May 20, 1946. 

2.  On August 11, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the appellant died in January 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board sought a medical opinion 
concerning the claims in 2001.  Unfortunately, thereafter, 
the claims file was lost and the process to re-build the file 
was eventually initiated.  The appellant, however, had passed 
away in January 2005.  The Board was notified of this in 
August 2006.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


